IN TI-[E SUPREl\/]]Fl COURT OF THE STATE OF DELAWARE

HAROLD BISSOON, §
§ No. 304, 2017
Defendant Below- §
Appellant, §
§
v. § Court BeloW_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr.ID1212011142 (N)
Plaintiff Below- §
Appellee. §

Submitted: September 7, 2017
Decided: September 15, 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.
0 R D E R

This 15th day of September 2017, it appears to the Court that:

(1) On July 31, 2017, the Court received the appellant Harold Bissoon’s

notice of appeal from a Superior Court order, docketed on June 28, 2017, denying

his second motion for postconviction relief. The Superior Court docket reflects that

Bissoon pled guilty in 2013 to two counts of first degree robbery and one count of

conspiracy. He did not file a direct appeal.

(2) Under Supreme Court Rule 6(a)(iv), a timely notice of appeal Was due

on or before July 28, 2017. The Clerk issued a notice directing Bissoon to show

cause Why the appeal should not be dismissed as untimely.l

 

loel. supr. ct R. 29(b) (2017).

(3) Bissoon filed a response to the notice to show cause on August 15,
2017. I-Ie asserts that his appeal is untimely because personnel in the prison law
library did not timely respond to his requests for copying and notarization services.
He refers to a memorandum attached to his notice of appeal. The memorandum,
dated July 10, 2017, is from the prison paralegal and informs Bissoon that his
copying request could not be processed because more information Was needed.

(4) The State Was directed to file a reply to Bissoon’s response. The State
points out that Bissoon had two Weeks to respond to the prison paralegal’s request
for additional information before his appeal Was due, and his response to the notice
to show cause offers no explanation for Why he could not or did not comply With
that request. Moreover, the State argues, the filing of a timely appeal is a
jurisdictional requirement that may only be excused if the untimeliness is
attributable to court personnel. Prison personnel are not court personnel.

(5) We agree. Under Supreme Court Rule 6(a)(iv), the appellant’s notice
of appeal Was due on or before July 28, 2017, Which Was 30 days from the date the
order on appeal Was docketed. The appellant does not assert that his untimely filing
is attributable in any Way to the actions of court personnel

(6) Time is a jurisdictional requirement2 A notice of appeal must be

received by the Office of the Clerk of this Court Within the applicable time period in

 

2Carr v. State, 554 A.2d 778, 779 (Del.), cert denied, 493 U.S. 829 (1989).
2

order to be effective.3 An appellant’s pro se status does not excuse a failure to
comply strictly With the jurisdictional requirements of Supreme Court Rule 6.4
Therefore, unless an appellant can demonstrate that the failure to file a timely notice
of appeal is attributable to court personnel, an untimely appeal cannot be
considered5 Prison personnel are not court-related personnel6 Thus, this case does
not fall Within the exception to the general rule that mandates the timely filing of a
notice of appeal, and the appeal must be dismissed

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),
that the within appeal is DISMISSED.

BY THE COURT:

/s/ Garv F. Travnor
Justice

 

3De1. supr. Cr. R. 10(a) (2017).

4Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).

5Bey v. State, 402 A.2d 362, 363 (Del. 1979).

6 See, e.g., Miller v. State, 2017 WL 568362 (Del. Feb. 9, 2017) (actions of prison law library did
not excuse untimely appeal).